[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 401 
Practically the only controversy between the parties necessary to be determined upon this appeal is the proper construction of the written agreement made by and between them for the purchase and sale of a quantity of stone of not less than five thousand nor more than eight thousand cubic yards. The defendant received less than five thousand yards and refused to accept more. Therefore, the question is whether the plaintiff was entitled to recover damages for the defendant's not having received stone to the amount of eight thousand yards, or whether the recovery should be limited to the portion of the five thousand yards which the defendant refused to receive.
By the provisions of the contract the plaintiff agreed to sell and the defendant to buy not less than five thousand nor more than eight thousand cubic yards of stone. It then stated the price, the place where the stone was to be delivered, and that it was to include such as might be required for face stone, bridge seats, coping and backing. Then followed the provision that "if more than five thousand yards are required," three weeks' notice should be given for the extra amount.
On the trial the court held as a matter of law and charged the jury that under the written agreement between the parties the defendant was obliged to receive the full eight thousand cubic yards of stone mentioned therein, that it was liable for damages in not having done so, and refused to charge that it was only obliged to receive five thousand yards.
Although parol evidence was introduced upon the trial, ostensibly to aid in the construction of the contract, that evidence was finally disregarded and rendered immaterial by the court in directly holding, as a matter of law, that the plaintiff was entitled to recover damages for the defendant's refusal to receive that portion of the eight thousand yards which it refused to accept. That evidence was likewise disregarded by the Appellate Division, which also held that the contract was to be construed as one providing for the furnishing and purchase of all the stone required for certain work to be done by the defendant, the only limit being from five to eight thousand *Page 403 
cubic yards. We are unable to perceive how this contract can be limited or extended by reason of the defendant's necessity in regard to any particular job or work. No work was described therein, none was referred to, or in any way made to constitute an element of the agreement between the parties. The court below seems to have reached the conclusion that the defendant's liability under this agreement was governed, not by the language employed therein, but by some unmentioned situation of the defendant and its necessities under some particular contract, or in relation to some particular work that was being carried on or performed by it for some third person. We do not understand how it is possible to extend or control this contract upon the theory that the stone to be furnished by the plaintiff was required for some particular work. The argument is that the word "required" as used in the contract refers not to the demand or requirement of the defendant, but to its necessities in performing some individual contract. We think the contract is not susceptible of any such construction.
It is to be observed that the written instrument executed by the parties contains no agreement upon the part of either the plaintiff or the defendant that the former shall furnish the latter stone for any particular work, or to be used in any particular place. Nor does it contain any provision authorizing the plaintiff to furnish more than five thousand yards unless the defendant should give notice that more than that amount was required by it. The contract is a mere personal agreement between the parties, making no reference to any particular work or particular condition of either the plaintiff or the defendant. By it the plaintiff agreed to furnish and the defendant to receive and pay for at least five thousand yards of stone at the price named. Thus there was an absolute agreement to purchase that amount of stone and no more. It then contains a conditional provision to the effect that if more than five thousand yards were required by the defendant, it should give the plaintiff three weeks' notice that it would require such extra amount, thus plainly disclosing *Page 404 
that the contract was absolute to purchase five thousand yards, with an added provision that if an extra amount of three thousand yards should be required by the defendant, then a certain notice should be given by it to the plaintiff. Until such notice was given by the defendant requiring the extra three thousand yards of the plaintiff, the defendant was not obliged to accept more than five thousand yards, nor to pay any damages for not having done so.
As already suggested, this contract was clearly a personal one, containing promises on the part of each of the parties which were to be performed by him or it, with no reference to any particular business or contract. The provision that if more than five thousand yards were required three weeks' notice was to be given for the extra amount, shows that the three thousand yards were regarded by the parties as an extra amount which the defendant might or might not require, and it was to be received and furnished only in case it should be required by the defendant and the proper notice given. In other words, the requirement provided for by the contract was a requirement by the defendant, could only be rendered effective by notice furnished, and was not a necessity which should exist by reason of some contract or business which formed no part of the agreement.
The court below seems to have relied upon the decisions inMiller v. Leo (35 App. Div. 589; affirmed, 165 N.Y. 619) andBrawley v. United States (96 U.S. 168). An examination of those cases at once discloses that they have no bearing upon the question involved in this case, as the facts and the principles which were there applied are wholly unlike those involved or applicable here. In the Miller case the contract specifically related to material to be furnished for the erection of two houses, and the agreement between the parties was to sell and purchase all the materials of the class mentioned that were necessary or required for such building. There the amount and character of the materials were to be determined by the requirements of certain work; while in this case the agreement in no way related to any particular work or job to *Page 405 
be performed by the defendant, but the character and amount of the material to be furnished were expressly provided for by the contract. As to five thousand cubic yards, the agreement was absolute to purchase and sell. As to the three thousand it depended upon the defendant's option and its giving notice requiring its delivery. In the Brawley case, when examined, it will be found that there the question as to the amount of wood which was to be delivered was to be determined by the post commander. Although the amount mentioned in the contract was eight hundred and eighty cords, it was held that where the commander notified the contractor that he required but forty, his determination was final, and the government was not liable for any number of cords beyond the forty delivered.
The case of Farquhar Co. v. New River Mineral Co. (87 App. Div. 329) is more nearly like the case at bar. There the contract was to sell from two to three hundred tons of iron of a certain brand, and it was held that it obligated the vendor to deliver two hundred tons in any event, and also an additional one hundred tons if such additional quantity was ordered by the vendee, and that the option with respect to the one hundred tons could not be exercised by the vendor, but only by the vendee.
We are of the opinion that the courts below erred in their interpretation of the contract in suit; that the defendant was required to accept only five thousand cubic yards, and, consequently, that the plaintiff could recover damages for the nonacceptance of only that amount less the amount furnished, and that the judgment should be reversed.
The judgment should be reversed, and a new trial granted, with costs to abide the event.